DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2020 and 04/07/2020 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows.

Claims 1-9, 11, 13-15, and 18-19
- Prong 1: a generic placeholder for “means” stated as a “high-level cognitive state decoder”
- Prong 2: the phrase “configured to” followed by functional language
- Prong 3: the phrase “high-level cognitive state decoder” is not modified by sufficient structure
The phrase “high-level cognitive state decoder” will hereby be interpreted as a specially programmed computer capable of performing the functions recited in the claim language in light of the specification of the instant application (Specification ¶[00161]).

Claims 1, 8-11, 18-20
- Prong 1: a generic placeholder for “means” stated as a “universal cognitive state decoder”
- Prong 2: the phrase “configured to” followed by functional language
- Prong 3: the phrase “universal cognitive state decoder” is not modified by sufficient structure
The phrase “universal cognitive state decoder” will hereby be interpreted as a specially programmed computer capable of performing the functions recited in the claim language in light of the specification of the instant application (Specification ¶[00161]).

Claim 12
- Prong 1: a generic placeholder for “means” stated as a “markov decision-making task unit”
- Prong 2: the phrase “configured to” followed by functional language
- Prong 3: the phrase “markov decision-making task unit” is not modified by sufficient structure
The phrase “markov decision-making task unit” will hereby be interpreted as a specially programmed computer capable of performing the functions recited in the claim language in light of the specification of the instant application (Specification ¶[00161]).

Claim 14
- Prong 1: a generic placeholder for “means” stated as a “behavior strategy prediction unit”
- Prong 2: the phrase “configured to” followed by functional language
- Prong 3: the phrase “behavior strategy prediction unit” is not modified by sufficient structure
The phrase “behavior strategy prediction unit” will hereby be interpreted as a specially programmed computer capable of performing the functions recited in the claim language in light of the specification of the instant application (Specification ¶[00161]).

Claims 15-17
- Prong 1: a generic placeholder for “means” stated as a “decision-making prediction unit”
- Prong 2: the phrase “configured to” followed by functional language
- Prong 3: the phrase “decision-making prediction unit” is not modified by sufficient structure
The phrase “decision-making prediction unit” will hereby be interpreted as a specially programmed computer capable of performing the functions recited in the claim language in light of the specification of the instant application (Specification ¶[00161]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more. Claims 1 and 11 are drawn to a method and apparatus for: 
configuring a high-level cognitive state decoder based on a brain signal for classifying a human's high-level core cognitive state
configuring a universal cognitive state decoder by including a calculated value of the high-level cognitive state decoder in another cognitive state decoder as an input value
predicting a human's complex behavior using the universal cognitive state decoder

Claim Interpretation: Under broadest reasonable interpretation, the terms of the claims are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claims, the broadest reasonable interpretation of the claims is a system and method for:
configuring a high-level cognitive state decoder based on a brain signal for classifying a human's high-level core cognitive state
configuring a universal cognitive state decoder by including a calculated value of the high-level cognitive state decoder in another cognitive state decoder as an input value
predicting a human's complex behavior using the universal cognitive state decoder

The limitations cited above are related to a process that, under broadest reasonable interpretation, could be performed in the mind of an individual. That is, nothing in the claim language precludes the steps set forth in claims from practically being performed in the mind of an individual or using pen and paper. A skilled artisan could:
train themselves to classify a human's high-level core cognitive state based on a brain signal
calculate a value and include said value as an input value in a set of instructions using pen and paper 
predict a human’s complex behavior using the set of instructions 

Regarding the limitations of “a high-level cognitive state decoder” and “a universal cognitive state decoder,” the two decoders are so broadly claimed such that a skilled artisan themselves could act as “a high-level cognitive state decoder” to produce a written set of instructions using pen and paper that could act as “a universal cognitive state decoder.”

Step 1: This part of the eligibility analysis evaluates whether or not the claim falls within any statutory category. MPEP 2106.03. Claim 1 is drawn to a method, which is a statutory category of invention. Claim 11 is drawn to a machine, which is a statutory category of invention. (Step 1: YES)

Step 2A Prong One: This part of the eligibility analysis evaluates whether or not the claim(s) recites a judicial exception as explained in MPEP 2106.04(II). The courts consider a mental process that “can be performed in the human mind, or by another human using a pen and paper” to be an abstract idea (CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)). The mental process abstract idea grouping is defined as concepts performed in the human mind. Examples of mental processes included in this grouping are observations, evaluations, judgments, and opinions. As discussed in the claim interpretation section above, the limitations of the claims include, under BRI, the evaluation (configuring a high-level cognitive state decoder based on a brain signal for classifying a human's high-level core cognitive state; configuring a universal cognitive state decoder by including a calculated value of the high-level cognitive state decoder in another cognitive state decoder as an input value) and judgment (predicting a human's complex behavior using the universal cognitive state decoder) of data. Accordingly, the limitations recite a judicial exception, specifically an abstract idea that falls within the mental process grouping. (Step 2A Prong 1: YES)

Step 2A Prong Two: This part of the eligibility evaluates whether or not the claim(s) as a whole integrates the recited judicial exception, a mental process, into a practical application of the exception. This evaluation is performed by (a) identifying whether or not there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether or not the claim as a whole integrates the exception into a practical application. As discussed above, the evaluation (configuring a high-level cognitive state decoder based on a brain signal for classifying a human's high-level core cognitive state; configuring a universal cognitive state decoder by including a calculated value of the high-level cognitive state decoder in another cognitive state decoder as an input value) and judgment (predicting a human's complex behavior using the universal cognitive state decoder) of data fall under a judicial exception in the mental process grouping. There are no additional elements in claim 1, and thereby no additional elements that integrate the exception into a practical application. 
Claim 11 recited the additional limitations of “a high-level cognitive state decoder” and “a universal cognitive state decoder.” The two decoders are so broadly claimed such that a skilled artisan themselves could act as “a high-level cognitive state decoder” to produce a written set of instructions using pen and paper that could act as “a universal cognitive state decoder.” Accordingly, none of the above additional elements recited in the claims integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea not integrated into a practical application. (Step 2A Prong 2: NO)

Step 2B: This part of eligibility analysis evaluates whether or not the claim(s) as a whole amounts to significantly more than the judicial exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with Step 2A Prong Two, claim 1 does not recite any additional elements that integrate the exception into a practical application. Additionally, as explained with the Step 2A Prong Two, the additional limitations of “a high-level cognitive state decoder” and “a universal cognitive state decoder” recited in claim 11 do not amount to significantly more than the judicial exception. (Step 2B: NO)

Claims 2-10 and 12-20 depend on claims 1 and 11 and therefore recite the claimed abstract idea above. 

Claims 2 and 12 recite the additional limitation of designing a Markov decision-making task using a Markov decision-making task unit. Claims 3-5, 8, 13-15, and 18 recite additional limitations with respect to the configuration of the high-level cognitive state decoder using a behavior strategy prediction unit and a decision-making prediction unit. Claims 10 and 20 recite the additional limitation of predicting a complex behavior according to a reinforcement strategy. These elements are further limitations of the judicial exception itself and can practically performed in the mind of an individual or using pen and paper. Furthermore, the behavior strategy prediction unit, a decision-making prediction unit, and Markov decision-making task unit are claimed so broadly that a skilled artisan could themselves perform the functions of said units in their own mind or using pen and paper. Therefore, these additional elements are all considered to be part of the judicial exception and there are no additional elements that incorporate the abstract idea into a practical application or add significantly more.

Claims 6 and 16 recite the additional limitation of classifying each decision-making strategy using a convolution neural network (CNN). Claims 9 and 19 recite the additional limitation of utilizing convolution neural network (CNN)-based decoders. The additional element of a convolution neural network (CNN) is claimed such that a skilled artisan could perform the mathematical processes associated with the network using a pen and paper. Therefore, these additional elements are all considered to be part of the judicial exception and there are no additional elements that incorporate the abstract idea into a practical application or add significantly more.


Claims 7 and 17 recite the additional limitation of visualizing characteristics of a brain signal using a class activation map (CAM) form. The additional limitation of a class activation map is claimed such that a skilled artisan could perform the process of creating a class activation map using a pen and paper. Therefore, these additional elements are all considered to be part of the judicial exception and there are no additional elements that incorporate the abstract idea into a practical application or add significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1 currently reads, “configuring a high-level cognitive state decoder based on a brain signal for classifying a human's high-level core cognitive state.” For clarity regarding the high-level cognitive state decoder, the claim should instead read, “configuring a high-level cognitive state decoder for classifying a human's high-level core cognitive state based on a brain signal.”  The meaning of the phrase “high-level core cognitive state” is vague and indefinite as it is not further defined in the claim language and does not appear to be a term of the art. Furthermore, it appears to Examiner there is explanation missing with respect to the outcome of the limitation, “configuring a universal cognitive state decoder by including a calculated value of the high-level cognitive state decoder in another cognitive state decoder as an input value.” It is interpreted by Examiner that the result of this configuration step is the creation of the “universal cognitive state decoder.” Finally, it is unclear to Examiner how the “brain signal” is being collected as there is no measurement step claimed by Applicant. The claim should be rewritten to positively recite what Applicant regards as the claimed invention. Claim 11 is similarly rejected for the same reasons as stated above. 

Claim 2 currently reads, “the method of claim 1, further comprising designing a Markov decision-making task for extracting a task-independent core cognitive state, before configuring the high-level cognitive state decoder.” As the claim is currently written, it is not evident what the relationship between claim 2 and claim 1 is. As written, claim 2 is not tied to any of the method steps outlined in claim 1. Furthermore, it is not evident from what signal the “Markov decision-making task” is “extracting a task-independent core cognitive state.” The claim should be rewritten to positively recite what Applicant regards as the claimed invention. 

Regarding claims 4 and 5, the metes and bounds of the claims cannot be determined. As the claims are currently written, it is unclear how the configuration of the “high-level cognitive state decoder” can be completed using the “high-level cognitive state decoder.” In other words, claims 4 and 5 are written self-referentially and in a circular manner. The claims should be rewritten to positively recite what Applicant regards as the claimed invention. Furthermore, line 4 of claim 5 recites the limitation “a brain signal.” The claim should be rewritten to read “the brain signal” to properly reference the “brain signal” as cited in line 2 of claim 1. Claims 14 and 15 are similarly rejected for the same reasons as cited above. 

Claim 6 currently reads, “classifying each decision-making strategy using a convolution neural network.” The use of the term “each” is inconsistent with the details set forth in claim 5, which claims a singular strategy. Claim 6 should be rewritten to read, “classifying the decision-making strategy using a convolution neural network.” Claim 16 is similarly rejected for the same reasons as stated above.

Claim 7 similarly reads, “by visualizing characteristics of a brain signal associated with each decision-making strategy.” The use of the term “each” is inconsistent with the details set forth in claim 5, which claims a singular strategy. Claim 7 should be rewritten to read, “by visualizing characteristics of a brain signal associated with the decision-making strategy.” Claim 17 is similarly rejected for the same reasons as stated above.

Claim 10 currently reads, “inferring computer-recognizable behaviors according to vigilance and non-vigilance.” As the claim is currently written, the use of term “inferring” does not appear to properly convey what Applicant regards as the claimed invention. For clarity, the claim should be rewritten to read “classifying computer-recognizable behaviors according to vigilance and non-vigilance.” Claim 20 is similarly rejected for the same reasons as stated above.

Claim 12 currently reads, “a Markov decision-making task unit configured to design a Markov decision-making task for extracting a task-independent core cognitive state.” It is not evident from what signal the “Markov decision-making task” is “extracting a task-independent core cognitive state.” The claim should be rewritten to positively recite what Applicant regards as the claimed invention. 

Claim 13 currently reads, “wherein the high-level cognitive state decoder trains the high-level cognitive state decoder.” As the claim is written, it is unclear how a decoder could be used to train itself. The claim should be rewritten to positively recite what Applicant regards as the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 10, 11, 14-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner (US 20150338917 A1).

Regarding claims 1 and 11, Steiner teaches a system and method of predicting a complex behavior (Steiner ¶[0119]) comprising the step of configuring a high-level cognitive state decoder (embodied by a machine-learning algorithm) for classifying a human's cognitive state (Steiner ¶[0122]). Steiner teaches wherein the high-level cognitive state decoder can be “implemented as an article or storage article (e.g., CD or DVD or “cloud”-based remote storage), which may store code or instructions or programs that, when executed by a computer or computing device or other machine, cause such machine to perform” the method set forth in Steiner (Steiner ¶[0355]). The “computer or computing device or other machine” cited in Steiner is equivalent to the universal cognitive state decoder in the instant application. In other words, Steiner teaches wherein the universal cognitive state decoder can be used to predict a human’s complex behavior by utilizing the algorithm defined by the high-level cognitive state decoder, including reference signals (Steiner ¶[0140]), as an input. 

Regarding claims 4-5 and 14-15, the claims as written are best understood to imply the high-level cognitive state decoder is being used to operate in the way it was trained to operate. Therefore, the limitations of claims 4-5 and 14-15 are anticipated by Steiner as previously described.

Regarding claims 10 and 20, Steiner teaches a reinforcement learning strategy utilizing the universal cognitive state decoder wherein the device while in use can be continuously trained using positive and negative feedback mechanisms (Steiner ¶[0161]). Furthermore, Steiner teaches wherein the universal cognitive state decoder is able to categorize behaviors as indicative of unfocused state or an alert state (Steiner ¶[0184]), which one of ordinary skill in the art would recognize as synonyms for vigilance and non-vigilance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The teachings as outlined in the claim rejections listed below anticipate the limitations of the claims as best understood by Examiner, in view of the rejections under 35 USC 112(b) as set forth above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US 20150338917 A1), as applied in claims 1 and 11 above.

Regarding claims 8 and 18, Steiner teaches wherein the high-level cognitive state decoder can be “implemented as an article or storage article” which can “store code or instructions or programs that, when executed by a computer or computing device or other machine,” can cause such machine to perform” the method set forth in Steiner (Steiner ¶[0355]). The “computer or computing device or other machine” cited in Steiner is equivalent to the universal cognitive state decoder in the instant application. In other words, Steiner teaches wherein the universal cognitive state decoder can be used to predict a human’s complex behavior by utilizing the program defined by the high-level cognitive state decoder, including reference signals (Steiner ¶[0076]), as an input. While Steiner teaches the configuration of a single universal cognitive state decoder, Steiner does not particularly teach the configuration of a plurality of decoders. However, it has been generally recognized that absent an unexpected result or criticality, it is within the skill level of the art to perform a disclosed function a repeated or plural number of times. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stiner to configure a plurality of universal decoders since it has been held that duplication of a known technique is within the skill level of the art.  This modification would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Claims 2-3, 6-7, 9, 12-13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US 20150338917 A1) as applied in claims 1, 5, 11, and 15 above, further in view of Kim “Model-based BCI: A novel brain-computer interface framework for reading out learning strategies underlying choices.” IEEE International Conference on Systems, Man, and Cybermetrics, 2018, Pages 480-484. – cited by Applicant.

	Regarding claims 2 and 12, the elements of claims 1 and 11 are rejected as described above. Steiner teaches the configuration of a high-level cognitive state decoder as described in the rejection of claims 1 and 11. Steiner does not teach the further design a Markov decision-making task for extracting a task-independent core cognitive state before configuring the high-level cognitive state decoder. The disclosure in Kim is drawn to a, “brain-computer interface (BCI) framework for decoding human learning strategy from electroencephalography (EEG) data (Kim Abstract).” Kim further teaches the system could be used to “classify any cognitive state (Kim Page 481 Column 2 Section II)” and “has great potential for decoding high-level cognitive states (Kim Abstract).” Kim teaches the design of a Markov decision-making task for extracting goal-directed and habitual cognitive states (Kim Page 481 Column 2 Section III), which are defined in claim 3 of the instant application to be task-independent core cognitive states. Furthermore, Kim teaches wherein the Markov decision-making task occurs before the creation of a computational model and brain computer interface decoder (Kim Fig.1(c)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steiner to include the design of a Markov decision-making task as described in Kim because both inventions are drawn to the analysis of a cognitive state using collected brain wave data for the purpose of classifying an aspect of a brain signal or cognitive state, while Kim further teaches the design of a Markov decision-making task in order to collect EEG training data in a controlled manner. One of ordinary skill in the art could have combined the elements of Steiner and Kim with no change in their respective functions such that each element could perform the same functions that they did separately. 

	Regarding claims 3 and 13, the elements of claims 1 and 11 are rejected as described above. Steiner teaches wherein the system comprises a high-level cognitive state decoder configured to classify a human’s cognitive state based on brain signal data as described in the rejection of claims 1 and 11. Steiner does not teach wherein training the high-level cognitive state decoder uses goal-directed cognitive state and habitual cognitive state data. Kim teaches wherein it is known to one of ordinary skill in the art of neurology that goal-directed strategy and habitual learning strategy are used to guide decision and choice behavior (Kim Abstract). Kim teaches wherein a brain computer interface system can be trained to classify cognitive states (Kim Page 481 Section II) using human brain signal data, including data marked with goal-directed features and habitual learning features (Kim Page 418 Column 2 Section III). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steiner to include the training data described in Kim because both inventions are drawn to the analysis of a cognitive state using collected brain wave data for the purpose of classifying an aspect of the brain signal through machine learning, while Kim teaches the use of more specific kinds of training data.

Regarding claims 6 and 16, the limitations of claim 5 and 15 are determined to be unclear as described above.  The teachings as outlined in the rejection as follows anticipate the limitations of the claim as best understood by Examiner, in view of the rejections under 35 USC 112(b) as set forth above. Steiner teaches wherein estimating the core cognitive state comprises classifying a brain signal using a machine learning algorithm (Steiner ¶[0122]).  Steiner does not teach estimating a cognitive state for a decision by classifying each decision-making strategy using a convolution neural network (CNN). Kim teaches wherein goal-directed strategy and habitual learning strategy guide decision and choice behavior (Kim Abstract) and wherein a convolution neural network can be used to differentiate between the two strategies (Kim Page 483 Column 1 Section IV.B.). It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify Steiner to include the convolution neural network verification step described in Kim in order to verify that the brain signals classified as indicative of a specific cognitive state exhibit distinctive EEG patterns (Kim Page 483 Column 2 Section 5).

Regarding claims 7 and 17, the limitations of claims 5 and 15 are determined to be unclear as described above.  The teachings as outlined in the rejection as follows anticipate the limitations of the claim as best understood by Examiner, in view of the rejections under 35 USC 112(b) as set forth above. Steiner teaches a method of predicting a complex behavior (Steiner ¶[0119]) comprising the step of configuring a high-level cognitive state decoder (embodied by a machine-learning algorithm) for classifying a human's cognitive state (Steiner ¶[0122]). Kim teaches the use of “class activation mapping (CAP) for visualization” and the identification of “distinctive strategy-dependent patterns in the EEG feature space (Kim Abstract).” Kim teaches the use of class activation mapping for providing “detailed illustrations of the goal-directed learning and habitual learning strategies (Kim Page 482 Column 2 Section III.D.).” Kim teaches goal-directed learning and habitual learning strategies are known in the art to guide decision and choice behaviors (Kim Abstract). It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify Steiner to include the class activation mapping verification step described in Kim in order to verify that the brain signals classified as indicative of a specific cognitive state exhibit distinctive EEG patterns (Kim Abstract). 

	 Regarding claims 9 and 19, the elements of claims 1 and 11 are rejected as described above. Steiner teaches wherein the high-level cognitive state decoder performs the machine learning functions of classifying a human's cognitive state (Steiner ¶[0122]) and the universal cognitive state decoder performs the machine learning function of continuously training using positive and negative feedback mechanisms (Steiner ¶[0161]). Steiner does not teach wherein both the high-level cognitive state decoder and the universal cognitive state decoder use a convolution neural network (CNN). Kim teaches wherein a convolution neural network (CNN) is a usable form of machine learning in brain signal analysis applications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning algorithms described in Steiner to include convolution neural networks as described in Kim because both inventions are drawn to the classification of brain signals using machine learning, while Kim further teaches the use of convolution neural networks as a specific usable type of machine learning. This combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY C CLEMENT whose telephone number is (571)272-7028. The examiner can normally be reached 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/E.C.C./Examiner, Art Unit 3791